IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45729

STATE OF IDAHO,                                )
                                               )   Filed: August 9, 2018
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
JOSEPH MASAHI LAW,                             )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Peter G. Barton, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of three years, and consecutive indeterminate sentence of ten
       years for two counts of sexual exploitation of a child, affirmed; order denying
       I.C.R. 35 motion for reduction of sentences, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Elizabeth A. Allred,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Joseph Masahi Law pled guilty to two counts of sexual exploitation of a child. I.C. § 18-
1507(2)(a). In exchange for his guilty pleas, additional charges were dismissed. The district
court sentenced Law to a unified term of term of ten years, with a minimum period of
confinement of three years, for the first count and a consecutive indeterminate term of ten years
for the second count. Law filed an I.C.R. 35 motion, which the district court denied. Law



                                               1
appeals, claiming his sentences are excessive and that the district court erred in denying his Rule
35 motion.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Next, we review whether the district court erred in denying Law’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.         State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the record, including
any new information submitted with Law’s Rule 35 motion, we conclude no abuse of discretion
has been shown.
       Therefore, Law’s judgment of conviction and sentences and the district court’s order
denying Law’s Rule 35 motion are affirmed.




                                                   2